Citation Nr: 0927825	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected lumbar sprain from December 18, 
1998, to May 27, 2005, on appeal from the initial grant of 
service connection.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbar sprain from May 27, 
2005, forward, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

INTRODUCTION

The Veteran served on active duty from August 1990 to 
April 1991.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that granted service connection and assigned a 
20 percent disability rating for lumbar sprain, effective 
from December 18, 1998.  

In September 2004, the Veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with the claims folder.  Thereafter, the Board remanded the 
appeal in December 2004 for further development.  In 
June 2005, the RO assigned a 40 percent disability rating for 
lumbar sprain, effective from May 27, 2005.  

In November 2005, the Board denied a disability rating for 
lumbar sprain in excess of 20 percent prior to May 27, 2005, 
and denied a disability rating for lumbar sprain in excess of 
40 percent from May 27, 2005, forward.  The Veteran appealed 
and in January 2008, the Court of Appeals for Veterans Claims 
entered an order remanding the appeal to the Board for 
compliance with the instructions in the joint motion for 
remand.  

In June 2008, the Board received additional evidence from the 
Veteran's representative, along with a motion to remand the 
appeal for initial consideration of that additional evidence 
by the AOJ.  The AOJ has issued a supplemental statement of 
the case and the appeal is now ready for further review by 
the Board.  


FINDINGS OF FACT

1.  Prior to May 27, 2005, the Veteran's lumbar sprain caused 
no more than moderate limitation of motion of the lumbar 
spine with forward flexion varying between 40 degrees and 
full, extension varying between 15 degrees and full, and 
lateral flexion varying between 15 degrees and full.    

2.  As of May 27, 2005, the Veteran's lumbar sprain was 
manifested by forward flexion to 10 degrees without pain and 
30 degrees with pain, and extension to 20 degrees without 
pain, and to 10 degrees with pain; thereafter, the Veteran's 
forward flexion was between 50 and 60 degrees, and extension 
was 20 degrees, lateral flexion was 15 degrees bilaterally, 
and lateral rotation was full bilaterally.   

3.  For the entire rating period, there are no neurological 
findings pertaining to the service-connected lumbar sprain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for lumbosacral strain have not been met prior to 
May 27, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2002), 5237 (2008).

2.  From May 27, 2005, forward, the criteria for an 
evaluation in excess of 40 percent for lumbar sprain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2002), 5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Strain

Facts

In October 1990, the Veteran suffered a contusion of the back 
while on active duty in the Navy when he fell and hit his 
back on a hook on the deck of a ship.  X-rays showed no 
lumbosacral or thoracic abnormality.  Following service, he 
sought treatment with the VA.  

VA medical treatment records from 1998 contain no complaints 
about back pain during that year.  In fact, while 
hospitalized for three days for pneumonia in January 1998, 
one record notes that the Veteran was in a recumbent 
position, lying comfortably in no acute distress.  There are 
no notes concerning back pain during that hospital stay or in 
the primary care notes during the rest of that year.  

The Veteran filed a claim for service connection in 
December 1998.  He had his initial orthopedic clinic visit 
one year later in December 1999.  He reported chronic low 
back pain since the injury aboard ship.  Examination 
reflected pain along the lumbosacral spine with percussion 
and palpation, as well as with flexion, extension, bending 
and rotation.  There was no apparent limitation of motion.  
Sensory was nonfocal to light touch and motor strength was 
5/5.  Straight leg raising elicited no radicular complaints 
but there was pain along the lumbosacral spine.  X-rays were 
negative.  The assessment was chronic low back pain with 
normal neuro examination.  Symptoms were most consistent with 
early degenerative joint disease and soft tissue pain, but 
with no evidence of disc involvement.  MRI of the low back 
showed no abnormalities except for a transitional vertebral 
body labeled L6.  

A neurological compensation and pension (C&P) examination was 
conducted in May 1999.  The examiner noted that the Veteran 
complained of chronic low back pain with no radicular 
symptoms.  With the exception of memory impairment, the 
examiner concluded that the Veteran's general neurological 
examination was completely normal.  

The Veteran was to undergo weekly physical therapy for the 
low back for part of the year 2000, but he often missed 
appointments.  He was also given local injections.   A 
November 2000 physical medicine rehab note records the 
Veteran's complaints of pain without relief from physical 
therapy and injections.  Upon examination, he was fully 
ambulatory without acute distress.  Straight leg raises were 
negative.  He had very limited range of motion of the lumbar 
spine secondary to pain, but there was no significant 
tenderness of the lumbar spine.  The assessment was chronic 
pain syndrome.  The Veteran was discharged from physical 
therapy, given home exercises, and referred to pain 
management and a psychiatric evaluation.  

The Veteran also sought treatment with Antonio C. Mendes, 
M.D., for low back pain beginning in 2000.  Dr. Mendes 
diagnosed lumbar sprain/contusion in November 2000.  
Evaluation by Dr. Mendes in November 2000 reflected 
complaints of pain with heavy lifting and prolonged standing 
or sitting.  At the examination, he appeared to be in no 
distress.  Examination disclosed pain to palpation of the low 
back.  Forward flexion was to 40 degrees, extension was 
limited to 15 degrees.  Lateral bending was 15 degrees left 
and right.  There was moderate pain with all of these 
movements.  Straight leg raising was 10 degrees off the table 
due to pain.  Deep tendon reflexes were 2+ bilateral and 
symmetrical.  Sensory was intact and motor strength was 5/5.  
Dr. Mendes prescribed physical therapy and Motrin.  Dr. 
Mendes's opinion, based upon a reasonable degree of medical 
certainty, was that the Veteran demonstrated objective signs 
of lumbar sprain and contusion.  He recommended follow up at 
the New England Baptist Hospital if pain persisted.  

In December 2002, Dr. Mendes provided another evaluation.  
The Veteran reported taking Motrin as needed for pain and 
inflammation.  He was working in a law office.  The Veteran 
appeared to be in mild distress.  There was pain upon 
palpation of the lumbar spine and sacroiliac joint.  Range of 
motion included flexion to 60 degrees, extension to 20 
degrees, and rotation to 25 degrees, all with complaints of 
pain.  Straight leg raising was unremarkable.  Pain was 
reported when elevating the leg.  Deep tendon reflexes were 
2+ bilaterally and symmetrical.  He was neurologically 
intact.  The impression was lumbar sprain and contusion.  The 
Veteran was given a prescription for Motrin 800 milligrams 
(mg), three times a day as needed for inflammation.  Dr. 
Mendes's opinion was that the Veteran's disability was 
permanent and that the Veteran demonstrated objective signs 
of lumbar sprain and contusion.  The Veteran was to return 
for reevaluation in six months.  

The Veteran underwent a C&P spine examination in October 
2003.  Range of motion was considered normal and included 
flexion to 45 degrees, extension to 30 degrees, and lateral 
rotation and flexion each to 30 degrees.  Straight leg 
raising was normal to 90 degrees.  The diagnosis was 
recurrent back sprain lumbosacral, MRI studies in 2000 were 
normal, range of motion normal on this examination.  

In October 2003, the Veteran underwent an evaluation at the 
New England Baptist Hospital Spine Center.  The Veteran 
reported pain was rated up to a 10 out of a possible 10 in 
intensity for some movements and bending.  Oswestry score was 
28/45 with inability to stand more than ten minutes, sit for 
more than half an hour, or lift anything but very light 
objects.  The Veteran reported that he worked at a law firm 
doing disability claims as a paralegal and he was preparing 
to go to law school.  The examiner determined that at the 
examination he was in no acute distress.  Physical 
examination revealed tenderness in the lumbar paraspinal 
muscles bilaterally.  Lumbar flexion was 40 degrees, 
extension 20 degrees, and side bending was 20 degrees 
bilaterally.  Straight leg raising aggravated back pain at 65 
degrees bilaterally.  Lower extremity strength, sensation, 
and reflexes were intact.  Plantar responses were downgoing 
and distal pulses were intact.  October 2003 MRI scan 
demonstrated very mild disc bulging at L5-S1 with otherwise 
normal disc heights.  There was no evidence of herniation, 
spinal canal or neural foraminal narrowing.  The impression 
was chronic low back pain with remote history of injury after 
a fall in the Navy, marked lumbar deconditioning with marked 
decreased range of motion and strength, and functional 
limitations with significant impairments in his normal 
activities.  Physical therapy was ordered, the Veteran was 
advised on the safe use of the back, and he was encouraged to 
use Tylenol, ice and heat to relieve the soreness of the 
exercise program.    

Dr. Mendes provided an update in May 2004.  The Veteran 
complained of persistent chronic lower back pain with limited 
activity.  He reported progressively worsening pain with 
prolonged sitting, standing, bending, forward motion, and 
extension.  He reported no improvements since he had last 
seen Dr. Mendes.  On physical examination, the Veteran 
appeared to be in no distress. He had pain with palpation 
over both paravertebral muscles, the lumbar spine, and 
sacroiliac joints.  Range of motion was flexion to 70 
degrees, extension to 10 degrees, and rotation to 45 degrees, 
all with pain.  Straight leg raise was to 40 degrees with 
complaints of pain.  Deep tendon reflexes were 2- bilateral 
and symmetrical.  The impression was chronic low back pain.  
Dr. Mendes reviewed the New England Baptist report and 
concluded that the Veteran's chronic lower back pain was 
without significant improvement.  His opinion was that the 
Veteran demonstrated objective signs of chronic persistent 
lower back pain.  

In September 2004, the Veteran provided testimony before the 
undersigned Veterans Law Judge at the RO.  In describing the 
impact of his back disability on his daily living activities, 
he mentioned that in order to relieve the pain, he would have 
to sometimes get up and take a break or just lean back a 
little bit.  Transcript at 6.  He explained that he had had 
to change the way he lived because he was in constant pain at 
night.  Transcript  at 7.  When asked if it affected his job 
performance, he replied yes, he could not sit still very 
long.  Transcript at 7.  He worked at the Disability Law 
Center, where he was required to sit a long time and stand a 
lot to answer the phone.  Transcript  at 7.  When asked if 
anybody had taken discretion or reaction against him at work 
because of his back disability, he replied no, they just 
pretty much left him alone because he worked in a friendly 
type of atmosphere which was a disability world.  It was a 
nonprofit organization and he was not the only one who was 
disabled, so his employer was pretty considerate.  Transcript 
at 7.  The pain was constantly with the Veteran, so he had 
learned to readjust himself or get up or just lean back a 
little bit.  But he felt the pain all the time.  Transcript 
at 8.  His motion was extremely limited because when he would 
shave, if he went too far down or too far back, his back 
would freeze.  Transcript  at 8.  When asked if his muscle 
spasms were consistent, he replied they were very consistent.  
Transcript at 8.  He took Motrin every day.  Transcript  at 
9.  In response to the question of what types of activities 
were limited due to back pain, the Veteran replied he could 
not lift heavy items.  He used to be very active, but it had 
affected him mentally because now he would limit himself to 
certain things that he would like to do but now could not do 
anymore.  Transcript  at 11.  The Veteran testified that he 
could only walk short distances or stand short amounts of 
time.  Transcript at 11.  

The Veteran underwent an additional VA C&P spine examination 
in May 2005.  The examiner reviewed the record, noting that 
there was an X-ray reading from service showing no bony 
fracture in the thoracic or lumbar spine.  During the current 
examination, the Veteran described his pain as very steady 
with occasional quick reactions to the legs.  It could go 
down to a 6 but was usually an 8 or 9 out of possible 10.  He 
stated that he could not stand for more than one hour.  If he 
stood longer than that or if he tried bending, the pain would 
increase very acutely, but the pain in getting up from 
bending forward was the worst.  He could walk for some 
distance but could not climb stairs by his report.  The 
examiner reviewed the MRI from October 2003, as requested by 
the Board in its remand.  He explained that the disc did not 
appear to be impinging on any neurologic structure.  The 
examiner explained that such a bulge was consistent with the 
fact that one third of all MRIs taken of asymptomatic people 
have such bulges in them.  The Veteran was currently still 
working as a paralegal and performing normal activities of 
daily living.  

Upon examination, the pain in the spine was localized to the 
L1-L3 level with some bilateral radiation into the paraspinal 
muscles.  There was mild convex scoliosis of less than 10 
degrees with a mild hump.  Forward flexion was 10 degrees 
without pain and to 30 degrees with pain with lordosis flat 
and not reversing.  Extension was 10 degrees and to 20 
degrees with pain with lumbar lordosis not entering the 
curve.  He could tilt only 10 out of 30 degrees, and rotate 
30 out of 45 degrees, all with pain.  Straight leg raising 
was positive at 15 degrees with no Lasegue sign on either 
side.  Reflexes were 2+ at knees and 1+ at ankles and 
symmetric.  Plantar reflexes were downgoing.  Motor strength 
was intact and sensory was intact to pin and light touch.  
Range of motion was repeated with no change in range although 
the degree of discomfort increased slightly with repetition.  
The assessment was limited motion of the lumbar spine.  The 
examiner provided an opinion that although the Veteran 
reported his pain was 9 out of 10 at that time, he could have 
further increased pain reducing him to being able to doing 
nothing during those periods of exacerbation.  The examiner 
did not believe the low back pain was related to a disc 
problem.  He noted again that the MRI result was present in 
asymptomatic people about 1/3 of the time.  

The Veteran saw Dr. Mendes again in March 2008.  He had pain 
to palpation over the lumbar spine and over the sacroiliac 
joint.  Flexion was only to 60 degrees, with complaints of 
pain.  Straight leg examination was unremarkable, but the 
Veteran complained of low back pain with elevation of his 
leg.  The examiner determined that the Veteran demonstrated 
objective signs of lumbar sprain and contusion.  Deep tendon 
reflexes were 2+ bilaterally and symmetrical.  The Veteran 
was neurologically intact.  The examiner's impression was 
lumbar sprain and contusion.  He noted the Veteran took 
Motrin 800 mg three times a day as needed for any 
inflammation.  Dr. Mendes believed that the Veteran would not 
have much significant improvement in his condition and that 
he would continue to have follow-up visits at the Spine 
Center located at the New England Baptist Hospital.  

A C&P spine examination was conducted in November 2008.  The 
Veteran reported that he now had constant pain with varying 
flare-ups that had affected his working capacity.  He 
reported he was out of work for approximately 20 days during 
the past year because of episodes of increased pain.  He was 
taking Motrin twice a day.  On occasion he was unable to walk 
in a conventional manner because of pain and stiffening in 
his lower back.  He did not use a back support or seek 
chiropractic care, surgery, or invasive treatment.  He 
described his low back pain as present whether sitting or 
standing and aggravated by changes in position or posture.  

Upon examination, the Veteran had a completely normal gait 
and satisfactory lumbar lordosis and no indication of 
paraspinal muscle spasm or guarding.  He described a rather 
wide area of discomfort in the lumbar region without any 
specific focal area of tenderness.  The examiner noted that 
the Veteran appeared to have remarkable sensitivity (shown by 
flinching and withdrawal) to relatively light pressure 
applied in the midline throughout the entire lumbar region 
without associated palpable muscle spasm on either side.  
Active flexion was to 50 degrees and extension to 20 degrees.  
He had 15 degrees of lateral flexion bilaterally and 30 
degrees of rotation bilaterally.  There was no evidence of 
increased pain or fatigability following repeated range of 
motion examinations.  The examiner found easily obtainable 
symmetrical and equal reflexes rated at 2+ at patellar level 
and 1+ at Achilles level on both sides.  He had excellent 
strength of great toe extension against resistance.   The 
Veteran described a marked aggravation of pain experienced 
while performing vibratory sensation in both ankles.  While 
lying prone on the examining table, he had marked aggravation 
of back pain with flexion of both knees.  His straight leg 
raising both to the right and to the left while in a seated 
position was completely normal.  

The November 2008 C&P examiner determined that the Veteran 
had marked grimacing and expressions of discomfort far out of 
proportion on relatively simple, mild provocative testing 
procedures.  The examiner noted the Veteran had no complaints 
or difficulty in bending over to remove his shoes and socks.  
The examiner concluded that the examination was notable in 
that there were numerous non-physiological findings with 
several positive Waddell findings that raise questions as to 
the authenticity of the Veteran's symptoms.  The diagnosis 
was chronic lumbosacral strain without evidence of 
significant disc pathology or lumbar radiculopathy.  The 
examiner concluded that the credibility of the complaints 
must be questioned in view of the non-organic excessive 
symptoms in relation to the absence of abnormal physical 
findings described in the report.  


Analysis

The Veteran filed his claim for service connection for a low 
back disability in December 1998.  Service connection was 
granted effective from that date.  Where, as in the instant 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  It 
is also necessary to evaluate the disability from the point 
of view of the Veteran working or seeking work,  38 C.F.R. § 
4.2, and to resolve any reasonable doubt regarding the extent 
of the disability in the Veteran's favor.  38 C.F.R. § 4.3.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Prior to September 2002, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 
(effective before September 23, 2002).  Lumbosacral strain 
ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent).  See 38 C.F.R. § 4.71, DC 5295 (effective before 
September 2003).

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome based upon the severity of the 
disorder, up to 60 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective before September 23, 2002).  Effective 
September 23, 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation, up to 60 percent.  38 
C.F.R. § 4.71a, DC 5293 (effective September 23, 2002).  
However, the Board notes that neither version of the 
regulation is applicable because the Veteran's lumbosacral 
strain does not have a neurologic component, as noted by the 
VA C&P examiners in reports of November 2008, May 2005, and 
October 2003, and December 1999.  See also Reports of Dr. 
Mendes dated in March 2008 (neurologically intact); May 2005 
(same); December 2002 (same), and November 2000 (sensory 
intact and motor strength of lower extremity is 5/5).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include, in pertinent part, Diagnostic Code 5237 (Lumbosacral 
or cervical strain).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 23, 2003).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, but these are not relevant to this 
claim as the evidence, as illustrated by the examiner's 
conclusions regarding the 2003 MRI in the May 2005 and 
November 2008 C&P examinations, shows no appreciable disc 
disease related to his service-connected disability.  See 38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 23, 2003).

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed the new criteria in its 
June 2005 rating decision, July 2005 supplemental statement 
of the case (SSOC), and April 2009 SSOC.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this case, the Veteran was awarded a 20 percent rating for 
his service-connected lumbosacral strain under Diagnostic 
Code 5292, effective prior to May 27, 2005, the date of VA 
examination.  This rating was based on moderate limited range 
of motion under the criteria effective prior to September 23, 
2002.  The only higher rating available under the schedular 
criteria in effect prior to September 2003 would be a 
40 percent rating for severe limitation of motion.  The 
oldest version of the  regulations and the regulations 
effective September 2002 do not define what is meant by 
"severe."  While the Veteran's forward flexion was measured 
at 10 degrees at the May 2005 C&P examination (at which point 
his disability rating was increased to 40 percent), at the 
other examinations, his forward flexion ranged between 40 and 
90 degrees.  (For rating purposes, normal forward flexion is 
from zero to 90 degrees.)  Looking at the most severe 
limitation, a 40-degree limitation of flexion means that the 
Veteran's motion was limited to just under half (that is, 44 
percent) of the normal range of motion.  Such a half-way 
measurement would logically fall between a mild and severe 
description.  

Moreover, while the regulations that became effective 
September 26, 2003, are not applicable in rating the 
Veteran's condition prior to January 29, 2002, it is 
instructive to look to those regulations, which also assign 
ratings based on three graduated, measurable ranges of 
limited motion.  See 38 C.F.R. § 4.71a,  Diagnostic Code 5237 
(2008).  That version of the regulations assigns separate 
disability ratings for forward flexion of the thorocolumbar 
spine greater than 60 degrees but not greater than 85 degrees 
(10 percent rating), greater than 30 degrees but not greater 
than 60 degrees (20 percent rating), and limited to 30 
degrees or less (40 percent rating).  DC 5237 (2005).  A 
limitation of 40 degrees falls into the middle of the 
compensable ratings under the amended regulations.  Since a 
40 degree limitation of motion is more moderate than severe, 
and most of the Veteran's other measurements were higher than 
that, a rating higher than 20 percent is not warranted under 
the flexion range of motion criteria under the oldest version 
of the regulations or under the regulations effective from 
September 2002.  

Nor does the record support findings of severe limitation of 
extension or lateral motion prior to May 2005 (when a 
40 percent rating was assigned by the RO).  The Veteran's 
extension measurements measured from 15 degrees to 30 degrees 
at the various examinations.  His lateral flexion 
measurements also ranged from 15 to 30 degrees.  The normal 
range for both of those measurements would be from zero to 30 
degrees.  38 C.F.R. § 4.71a (General Rating Formula for 
Diseases and Injuries of the Spine), Note (2).  As noted 
above, the Veteran had at least half the normal range of 
motion for these types of motion, and with a tri-part rating 
scale, measurements of 50 percent would fall in the middle 
range.  Thus, no increased rating is warranted for the period 
prior to May 27, 2005, under the oldest criteria or under the 
criteria in effect as of September 23, 2002.  

The Board also considered Diagnostic Code 5295, addressing 
lumbosacral strain ratings.  However, there is no evidence in 
either the VA treatment and therapy records, Dr. Mendes' 
records, the 2003 New England Baptist Hospital report, or the 
VA C&P examinations of October 2003, May 2005, or 
November 2008, of listing of the whole spine to the opposite 
side with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion to support the 40 percent 
rating under that criteria.  Therefore, an increased rating 
is not warranted under these old criteria effective prior to 
September 2003.  See 38 C.F.R. § 4.71, Code 5295 (effective 
before September 2003).  Additionally, there is no evidence 
of vertebral fracture or ankylosis.  Thus, an increased 
rating under these criteria at any time prior to May 27, 
2005, is not warranted.  

As for the time period from September 2003 to May 27, 2005, 
the Board has considered whether an increased rating in 
excess of 20 percent is warranted under the revised criteria.  
However, as there is neither forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, an increased 
rating is not warranted under these criteria prior to May 27, 
2005.  At worst, forward flexion was to 40 degrees with pain.

As of May 27, 2005, the clinical record documents 
significantly reduced range of motion which prompted an 
increased rating to 40 percent under the revised criteria.  
However, in the absence of ankylosis, entitlement to a higher 
schedular rating under either the prior or revised criteria 
for lumbosacral strain is not possible.  The service-
connected lumbosacral strain does not contemplate bony 
fixation, a necessary element of ankylosis, and an increased 
rating is not warranted on that basis.  Ankylosis of the 
lumbar spine has not been demonstrated by the medical 
evidence.

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the Veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the Veteran 
during flare-ups.  DeLuca v. Brown, supra.  

Consistent with the ruling in DeLuca, the Board has applied 
the ratings which corresponds to the ranges of motion prior 
to the point where the Veteran was noted to have pain.  And 
prior to the November 2008 C&P spine examination, while the 
Veteran consistently reported constant pain, he reported very 
little functional limitation due to pain or fatigability.  He 
testified in November 2004 that he could not sit or stand for 
long periods so that he had to change his position 
periodically  to relieve his pain and that he could not lift 
anything heavy.  Transcript  at 6, 8, 11.  He told the 
May 2005 C&P examiner that he could walk for some distance 
but not go up stairs.  The Board finds that the 20 percent 
rating adequately compensates the Veteran for the need to 
change position periodically, and the inability to lift heavy 
objects or go up stairs is adequately compensated by the 
40 percent rating assigned.    

The May 2005 C&P examiner stated that while the Veteran 
reported pain of 9 out of 10, he could have further increased 
pain reducing him to being able to do nothing during those 
periods of exacerbation.  

At the November 2008 C&P examination, the Veteran reported 
that his back condition had worsened.  He reported that he 
had been out of work for approximately 20 days during the 
previous year and that he was taking Motrin twice per day 
instead of only once per day.  He indicated that on occasion 
he could not walk normally.  

But the November 2008 C&P examiner found several Waddell's 
signs.  The Veteran described a rather wide area of 
discomfort in the lumbar region without any specific focal 
area of tenderness.  See also December 1999 Orthopedic Clinic 
Note (sensory was nonfocal to light touch).  He also flinched 
and withdrew from relatively light pressure applied in the 
midline lumbar region, without any associated palpable muscle 
spasm on either side.  There was no evidence of increased 
functional limitation after repetition of range of motion 
tests.  His marked grimaces and expressions of discomfort 
were, in the opinion of the examiner, far out of proportion 
on relatively simple, mild provocative testing procedures.  
And the examiner observed the Veteran had no complaints or 
difficulty in bending over to remove his shoes and socks.  

The Veteran's representative asks the Board to reject the 
November 2008 C&P examiner's findings about the Waddell's 
signs because pain is a subjective matter. He correctly 
points out in the May 2008 Appellant's Brief that the Veteran 
may present subjective evidence of pain.  

A lay person is competent to testify about injury or 
symptomatology where the determinative issue is not medical 
in nature.  38 C.F.R. § 3.159(a)(2) (lay evidence can be 
provided by a person who has no specialized education, 
training, or experience, but who knows the facts or 
circumstances and conveys those matters that can be observed 
and described by a lay person); Falzone v. Brown, 8 Vet. App. 
398, 405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence); Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  But merely because a lay person is competent to 
provide subjective evidence of pain does not mean that such 
evidence is credible.  

It is the responsibility of the Board to weigh the evidence, 
including medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept some medical opinions and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  In determining 
the weight to be assigned to evidence, credibility can be 
affected by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).   

The Board finds that the findings by the November 2008 C&P 
examiner are credible and very probative.  The examiner 
reviewed the claims folder carefully and conducted a thorough 
examination.  He supported his statements about the Waddell's 
signs with examples of exaggerated reactions.  Moreover, he 
pointed out that the Veteran's treatment record was 
inconsistent with his statements of severe pain and 
functional limitation.  Indeed, the record supports that 
examiner's findings.  

The record shows that the Veteran went to Dr. Mendes four 
times in ten years.  The medical reports prepared by Dr. 
Mendes contain a few examination findings, but tend to focus 
on describing the nature of a disability rather than the 
medical condition of the Veteran for treatment purposes.  The 
Veteran was asked to provide an authorization so that VA 
could obtain whatever treatment records Dr. Mendes has, but 
he neither supplied the authorization or any treatment 
records.  And while Dr. Mendes prescribed Motrin three times 
daily, the Veteran indicated that he did not like to take it 
and took only one per day.  Transcript at 9.  

The Veteran went to physical therapy shortly after filing his 
second claim for service connection of a back disability, but 
his attendance at the sessions was not regular.  He claimed 
that he experienced no relief from that or the injections he 
received.  Although referred to the pain management clinic, 
the Veteran did not pursue pain management.  At the 
conclusion of his physical therapy sessions, he was also 
referred for a psychiatric evaluation, which he did not 
pursue.  

The Veteran was offered a back brace during physical therapy, 
but he declined to use one.  Even after service connection 
was granted, the Veteran did not seek VA treatment for his 
purported constant pain on a level of 6 to 9 out of 10.  And 
despite his report that he missed 20 days of work due to his 
back pain, the Veteran did not seek medical treatment for the 
condition.  He has never sought a surgical remedy.  All of 
these facts in the record support the findings of the 
November 2008 C&P spine examiner.  

The Board also finds that the Veteran's description of his 
symptoms and functional limitations at the November 2008 C&P 
examination lacks credibility.  The record contains other 
evidence showing that the Veteran is willing to make 
statements to support a claim for compensation that are 
unsupported by the record.  First, as noted previously, there 
is no indication in the Veteran's medical records of any back 
pain prior to the date on which the claim for service 
connection for residuals of a back injury was filed, at which 
time the Veteran claimed that he had had chronic low back 
pain since separation from active duty.  Second, after filing 
a claim for PTSD and undiagnosed illness, he told the 
May 1999 C&P mental disorders examiner that he was exposed to 
the sand in the Gulf and that he was injured in the Gulf.  
Similarly, the Veteran reported at his initial evaluation at 
the VA PTSD clinic (arranged right after filing a claim for 
service connection for PTSD) that he spent 12 months in the 
Persian Gulf.  But the Veteran's claims file does not include 
anything to support his claim that he was ever in Southwest 
Asia.  There is no evidence that he received either the 
Southwest Asia Service Medal or the Kuwait Liberation Medal.  
The records show he was in the Navy Reserves and placed on 
active duty for 8 months for purposes of supporting Operation 
Desert Shield, but his service treatment records show that 
the Veteran served in Rota, Spain, which is also where he was 
injured.  And when his PTSD and undiagnosed illness claims 
were denied because of the lack of evidence that he had ever 
served in Southwest Asia, the Veteran did not appeal that 
decision or submit any evidence to the contrary.  

Given the Veteran's statements inconsistent with the record 
and the November 2008 C&P examiner's statements that are 
supported by the record, the Board assigns much more 
credibility to the C&P examiner's statements as to the level 
of the Veteran's pain and functional limitation than to those 
of the Veteran himself.  

There is, however, other evidence to support the Veteran's 
claim that he experienced additional functional limitation 
due to pain.  The May 2005 C&P spine examiner stated that 
while the Veteran's appreciation of pain in his back was in 
the 9 out of 10 range on the date of examination, the Veteran 
could from time to time have further increase in that 
discomfort.  He explained that when that would happen, his 
range of motion would be greatly reduced even from the 
greatly reduced level on the date of the exam.  The May 2005 
C&P examiner predicted that at those times when the pain 
would increase, the Veteran would have a greatly decreased 
ability to perform anything except the activities of daily 
living involving self care.  

The Board finds that the May 2005 C&P spine examiner's 
opinion with respect to the Veteran's functional limitations 
during flare-ups is not consistent with his own clinical 
findings.  Although the Veteran was reporting pain of 9 out 
of 10 on the date of the exam, the examiner made an objective 
finding that he was in no acute distress and that his gait 
was symmetrical.  Upon repetition of the range of motion 
tests, there was no change in the range of motion and the 
degree of discomfort increased only slightly with repetition.  
The Veteran reported pain radiating into his legs but the 
examiner noted that how far that distal radiation went was 
not clear.   Similarly the Veteran's statement about climbing 
stairs was not clear because the examiner noted that the 
inability to climb stairs "appears to be because of 
increasing back pain."  The Veteran reported to that 
examiner that he could stand for one hour and walk for some 
distance.  With the exception of the unclear statement about 
climbing stairs, the report contains no evidence that the 
Veteran described any loss of function at times of flare-up.  
To the contrary, the Veteran communicated that the pain he 
was feeling on the day of the exam was the maximum pain he 
ever experiences-namely, 9 out of 10.  Nevertheless, the 
examiner provided an opinion predicting the Veteran's 
inability to function at times of flare-ups.  The Board finds 
that the May 2005 C&P examiner's prediction of additional 
functional limitation during flare-ups was based on 
speculation, without supporting clinical data.  Bloom v. 
West, 12 Vet. App. 185, 197 (1999).  Accordingly, the Board 
assigns very little weight to that medical opinion.  

In sum, while there is some evidence to support a rating 
increase on the basis of functional limitation due to pain, 
what evidence exists in the record is simply not credible 
enough to warrant an increased rating on that basis.  

The RO also considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees. 

In cases regarding whether extraschedular consideration is 
warranted, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111, 118 (2008).  The record shows that the very 
symptoms manifested by the Veteran's low back disability 
(limited range of motion and functional limitation due to 
pain) are included in the schedular rating criteria under 
38 C.F.R. §§ 4.40 and 4.71a.  

Since the Veteran's disability picture was adequately 
contemplated by the rating schedule, no referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).   

Here, however, the Veteran's appeal was remanded by the Court 
of Appeals for Veteran's Claims to address whether the 
medical opinion of the May 2005 C&P spine examiner as to the 
functional limitation of the Veteran during flare-ups of pain 
would constitute "marked interference" with employment-one 
of the criteria to be examined in the second step of 
determining whether referral for an extraschedular rating is 
warranted.  And since the remand, the Veteran made his 
statements to the November 2008 C&P spine examiner that he 
had lost 20 days of work in the prior year due to his 
service-connected back disability.  

Yet, because, as discussed above, that evidence is not 
credible, the record does not establish that there is marked 
interference with employment.  At the September 2004 personal 
hearing, the Veteran explained that because he worked for the 
Disability Law Center, a non-profit organization serving 
disabled persons, his employer was very considerate about his 
need to stand up occasionally or shift positions in order to 
relieve his back pain and he was left alone at work.  
Transcript  at 7.  Although the Veteran reported an increase 
in the severity of his back condition and specifically 
reported missing 20 days of work in the year prior to the 
November 2008 C&P spine examination, he also reported that he 
did not seek any medical treatment of his back condition 
during that year.  The Board finds that in light of the 
exaggerated statements described above that the Veteran has 
previously made to support his claims for compensation and 
the fact that he did not seek medical treatment even though 
he would have missed approximately one month of work, the 
statement that he had missed 20 days of work is not supported 
on this record.  Thus, referral for an extraschedular rating 
is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the Veteran's 
claim for a rating in excess of 20 percent for lumbosacral 
strain prior to 
May 27, 2005, and in excess of 40 percent for lumbosacral 
strain as of May 27, 2005.



II.  Duties to notify and to assist

This is an appeal of an initial grant of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

Nevertheless, the court remanded this appeal so that the 
Veteran could be provided with notice of the evidence needed 
to substantiate his claim for a higher initial disability 
rating.  In September 2008, notice was sent to the Veteran 
explaining how disability ratings are determined and what 
kinds of evidence would be helpful in substantiating his 
claim.  The claim was readjudicated in an April 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

A copy of the current rating criteria for evaluating back 
disabilities was sent to the Veteran with the September 2008 
letter, but a copy of the rating criteria for the two prior 
versions of the regulations was not sent to the Veteran.  
Neither the Veteran nor his representative has raised an 
issue concerning the sufficiency of the September 2008 
notice.  Nor does the record show that the Veteran has been 
prejudiced by that error.  Shinseki v. Sanders, 77 U.S.L.W. 
4303 (U.S. April 21, 2009).  Since the current regulations 
actually contain more details as to rating criteria than the 
former regulations-but essentially address the same kinds of 
symptoms-if the Veteran had evidence that fit the revised 
version of the criteria, it would also have been relevant 
under the prior versions of the regulations.  In any event, 
immediately after having received the notice letter, the 
Veteran indicated that he had no additional evidence to 
support his claim.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There are no outstanding requests for 
assistance.  Thus, VA met its duty to assist the Veteran by 
obtaining his service treatment records and VA medical 
treatment records, by conducting physical examinations, and 
by providing him with an opportunity to present sworn 
testimony at a personal hearing before the undersigned 
Veterans Law Judge. 


ORDER

Entitlement to an initial increased evaluation in excess of 
20 percent for lumbar sprain, prior to May 27, 2005, is 
denied.

Entitlement to an initial increased evaluation in excess of 
40 percent for lumbar sprain, as of May 27, 2005, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


